DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 12/17/2021 Amendment.
Claims 1-12 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,563,357 to Hsu et al. (hereafter Hsu) in view of US 7,443,223 to Bajkowski et al. (hereafter Bajkowski).
Regarding independent claim 1, Hsu teaches a device comprising: 
a first inverter including an input configured to receive a signal, wherein the first inverter operates from a first supply potential (FIG. 2: inverter 224 receiving input signal Din and operating at Vccl, 3:49-61); 
a second inverter including an input coupled to an output of the first inverter, wherein the second inverter operates from the first supply potential (FIG. 2: inverter 238 coupled to output of inverter 224, and operating at Vccl, 3:49-61); 
a first transmission gate including a control terminal configured to receive a pulse clock signal and an output coupled to the input of the first inverter, wherein the first transmission gate passes the signal to the input of the first inverter during the opposite of a given state of the pulse clock signal (FIG. 2: transmission gate 214 passing Din to inverter 224 in response to CLK), 
a second transmission gate including a control terminal configured to receive the pulse clock signal and an input coupled to the output of the second inverter, wherein the second transmission gate passes the signal from the output of the FIG. 2: transmission gate 236 passing output of inverter 238 in response to CLK*); 
a latch including a third inverter (FIG. 2: inverter 234) cross coupled to a fourth inverter (FIG. 2: inverters 232), wherein an input of the third inverter is coupled to an output of the first inverter and an output of the fourth inverter (FIG. 2: input of inverter 234 is coupled to outputs of first inverters 224 and 232), wherein an input of the fourth inverter is coupled to an output of the second transmission gate and an output of the third inverter (FIG. 2: input of inverter 232 is coupled to outputs of inverters 238 and 234), and wherein the latch operates from a second supply potential that is greater than the first supply potential difference (FIG. 2: inverters 234 and 232 are operating at Vcch, wherein Vcch>Vccl, see 3:49-61); and 
an inverting driver including an input coupled to an output of the third inverter and an output configured to output a drive signal, wherein the inverter driver operates from the second supply potential (FIG. 2: inverter 218 operating at Vcch).
Hsu teaches the transmission gate 214 coupled to the input instead of the output of inverter 224. Hsu also doesn’t teach the strike through limitation.
Bajkowski teaches a pulse clock signal is generated based on a rising edge of a system clock and has a shorter pulse width than a pulse width of the system clock (FIGS. 2-3: PCLK is generated based on CLK).
Since Hsu and Bajkowski are both from the same field of endeavor, the purpose disclosed by Bajkowski would have been recognized in the pertinent art of Hsu.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to:
place the transmission gate 214 of Hsu at the output of inverter 224 since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.  As described in Hsu, FIG. 2 and column 4, lines 48-52, only one of the transistor 220 and 222 is turned on at a time to discharge one of the two nodes 226 and 240 of the cross-coupled inverters 232-234.  If the transmission gate 214 is placed at the output of 
generate pulse clock signal having shorter pulse than the system clock in order to reduce power consumption of the latch (see Bajkowski 4:37).
	Regarding dependent claim 2, Hsu teaches 
wherein the first and second transmission gates are seen including a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (because other transistors are MOSFETs, see 2:65-3:9), and including gates configured to receive the clock signal (FIG. 2: gates of transfer gates 214, 236 receiving clock CLK, /CLK*).  Wilson teaches the first and second terminals of capacitor 765 coupled to output of the first inverter and input of the third inverter, respectively (see FIG. 7F); and the first and second terminals of capacitor 766 coupled to output of the second inverter and input of the fourth inverter, respectively (see FIG. 7F).
Regarding dependent claim 3, Hsu implicitly teaches wherein: the third inverter includes a first p-MOSFET and a first n-MOSFET, wherein a gate of the first p-MOSFET and a gate of the first n-MOSFET are coupled together as the input of the third inverter, a drain of the first p-MOSFET and a drain of the first n-MOSFET are coupled together as the output of the third inverter, a source of the first p-MOSFET and a source of the first n-MOSFET are coupled between a second supply potential, from which the second supply potential difference is generated (because that is how inverter is formed using CMOS transistors, FIG. 2 shows the third inverter is supplied with Vcch; and the fourth inverter includes a second p-MOSFET and a second n-MOSFET, wherein a gate of the second p-MOSFET and a gate of the second n-MOSFET are coupled together as the input of the fourth inverter, a drain of the second p-MOSFET and a drain of the second n-MOSFET are coupled together as the output of the fourth inverter, and a source of the second p-MOSFE and a source of the second n-MOSFET are because that is how inverter is formed using CMOS transistors, FIG. 2 shows the fourth inverter is supplied with Vcch).
Regarding dependent claim 4, Hsu implicitly teaches wherein the inverting driver includes a p-MOSFET and a n-MOSFET, wherein a gate of the p- MOSFET and the gate of the n-MOSFET are coupled together as the input of the inverting driver, a source of the p-MOSFET and a source of the n-MOSFET are coupled together as the output of the inverting driver, and a drain of the p-MOSEET and a drain of the n-MOSFET are coupled between the second supply potential, which generates the second supply potential difference, from which the second supply potential difference is generated (because that is how inverter is formed using CMOS transistors, FIG. 2 of Hsu shows the fourth inverter is supplied with Vddh).

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Bajkowski in view of Admitted Prior Art FIG. 1 (hereafter APA).
Hsu teaches, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claim(s).
Regarding dependent claim 5, APA teaches a memory device comprising an address buffer configured to receive and buffer a plurality of address signals; a word line pre-decoder configured to receive the buffered plurality of address signals and output partially decoded address signal; and a word line decoder configured to receive the partially decoded address signal and output a plurality of decoded address signals.  APA further teach a level shifter and a high voltage driver for word line(s). 
Since Hsu, Bajkowski and APA are all from the same field of endeavor, the purpose disclosed by Hsu and Bajkowski would have been recognized in the pertinent art of APA.
see US 9,954,527, 3:27-52).
	Regarding dependent claim 6, APA implicitly teaches an array of memory cells arranged in columns and rows, wherein sets of a first number of cells arranged along columns are coupled to corresponding ones of a plurality of bit lines and sets of a second number of cells arranged along rows are coupled to corresponding ones of the plurality of word lines (because a memory device always comprising memory array(s) arranged in matrix, see paragraph [0003]).
	Regarding dependent claims 7-8, APA does not explicitly wherein each memory cell includes a select gate and a Magnetic Tunnel Junction (MTJ) coupled in series between a corresponding one of the plurality of bit lines and a corresponding one of the plurality of source lines, and wherein a control terminal of the select gate is coupled to a corresponding one of the plurality of word lines; or wherein the array of memory cells comprise an array of Spin Torque Magnetoresistive memory cells.
	However, it would have been obvious to one with ordinary skill in the art to realize that the memory device APA could be of any type, as long as it is capable of storing data into and retrieve data from.  
Regarding independent claim 9, APA teaches a memory device comprising: 
an inherent memory cell array including a plurality of word lines (because a memory device always comprising memory array(s) arranged in matrix, see paragraph [0003], which are coupled to word lines 190
an address buffer configured to buffer a plurality of address signals (APA: address buffer 140), wherein the address buffer operates from a first supply potential (there appears circuitries come before level shifter are operating on low voltage potential, see paragraph [0003]); 
an address decoder circuit configured to receive the buffered plurality of address signals and output a plurality decoded address signals (APA: word line pre-decoder), wherein the address decoder operates from the first supply potential (there appears circuitries come before level shifter are operating on low voltage potential, see paragraph [0003]).
APA does not teach the remaining limitations.
Hsu teaches an apparatus comprising:
a first inverter including an input configured to receive a signal, wherein the first inverter operates from a first supply potential (FIG. 2: inverter 224 receiving input signal Din and operating at Vccl, 3:49-61); 
a second inverter including an input coupled to an output of the first inverter, wherein the second inverter operates from the first supply potential (FIG. 2: inverter 238 coupled to output of inverter 224, and operating at Vccl, 3:49-61); 
a first transmission gate including a control terminal configured to receive a pulse clock signal and an output coupled to the input of the first inverter, wherein the first transmission gate passes the signal to the input of the first inverter during the opposite of a given state of the pulse clock signal (FIG. 2: transmission gate 214 passing Din to inverter 224 in response to CLK) 
a second transmission gate including a control terminal configured to receive the pulse clock signal and an input coupled to the output of the second inverter, wherein the second transmission gate passes the signal from the output of the second inverter during the given state of the pulse clock signal (FIG. 2: transmission gate 236 passing output of inverter 238 in response to CLK*); 
a latch including a third inverter (FIG. 2: inverter 234) cross coupled to a fourth inverter (FIG. 2: inverters 232), wherein an input of the third inverter is coupled to an output of the first inverter and an output of the fourth inverter (FIG. 2: input of inverter 234 is coupled to outputs of first inverters 224 and 232), wherein an input of the fourth inverter is coupled to an output of the second transmission gate and an output of the third inverter (FIG. 2: input of inverter 232 is coupled to outputs of inverters 238 and 234), and wherein the latch operates from a second supply potential that is greater than the first supply potential (FIG. 2: inverters 234 and 232 are operating Vcch, wherein Vcch>Vccl, see 3:49-61); and 
an inverting driver including an input coupled to an output of the third inverter and an output configured to output a drive signal, wherein the inverter driver operates from the second supply potential (FIG. 2: inverter 218 operating at Vcch).
Hsu teaches the transmission gate 214 coupled to the input instead of the output of inverter 224. Hsu also doesn’t teach the strike through limitation.
Bajkowski teaches a pulse clock signal is generated based on a rising edge of a system clock and has a shorter pulse width than a pulse width of the system clock (FIGS. 2-3: PCLK is generated based on CLK).
Since APA, Hsu and Bajkowski are from the same field of endeavor, the purpose disclosed by Hsu and Bajkowski would have been recognized in the pertinent art of APA.

place the transmission gate 214 at the output of inverter 224 since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art.  As described in Hsu, FIG. 2 and column 4, lines 48-52, only one of the transistor 220 and 222 is turned on at a time to discharge one of the two nodes 226 and 240 of the cross-coupled inverters 232-234.  If the transmission gate 214 is placed at the output of inverter 224, transmission gates 214 and 236 should be clocked the same in order to maintaining the proper operation of the level converting latch;
replace the level shifter of APA with level shifter circuitry suggested in Hsu for a better performance (see Hsu, 1:66-2:2);
generate pulse clock signal having shorter pulse than the system clock in order to reduce power consumption of the latch (see Bajkowski 4:37).
Regarding dependent claims 10-11, see rejection applied to claims 7-8 above.
Regarding dependent claim 12, Hsu teaches wherein, the respective one of plurality of decoded address signals includes a first state and a second state (FIGS. 2-3: e.g. Din has logic “0” at Vss, and logic “1” at Vccl); and the drive signal includes a third state and a fourth state (FIGS. 2-3: e.g. Dout has logic “0” at Vss logic “1” at Vcch), wherein a potential difference between the third state and the fourth state is the second supply potential and a potential difference between the first state and the second state is the first supply potential (see 3:49-4:57).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because of the new ground of rejection. Reference to Bajkowski teaches the amended limitation as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

January 1, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824